Exhibit 10.3


NOTICE OF
RESTRICTED STOCK UNIT AWARD


BUFFALO WILD WINGS, INC.
2012 EQUITY INCENTIVE PLAN


Name of Participant:
Number of Units:
Grant Date:
Restriction Period:
Scheduled Vesting Date:





This Notice (the “Notice”), dated and effective as of the Grant Date specified
above, is between Buffalo Wild Wings, Inc., a Minnesota corporation (the
“Company”), and the Participant identified above.


Background


A.    Participant on the date hereof is an employee of the Company or a
Subsidiary of the Company.


B.    The Company wishes to grant a restricted stock unit award to Participant
payable in shares of the Company’s common stock pursuant to the Company’s 2012
Equity Incentive Plan, as amended (the “Plan”).


C.    The Company’s Compensation Committee, as administrator of the Plan, has
determined that the Participant is eligible to receive such an award and hereby
grants an award to the Participant on the terms and conditions that follow.


Terms and Conditions∗


1.    Grant of Restricted Stock Units. The Company hereby grants to Participant
on the Grant Date that number of restricted stock units (“Units”) equal to the
“Number of Units” specified in the table above on the terms and conditions set
forth in this Notice and as otherwise provided in the Plan (the “Award”). Each
Unit that vests will entitle the Participant to receive one Share of the
Company’s Stock.


2.    Nature of Units. The Units granted pursuant to this Award are bookkeeping
entries only and do not provide the Participant with any dividend, voting or
other rights of a stockholder of the Company. The Units shall remain forfeitable
at all times unless and to the extent the vesting conditions set forth in
Section 3 of this Notice are satisfied. Neither this Award nor the Units may be
sold, transferred, assigned, encumbered or otherwise disposed of, except by will
or the laws of descent and distribution in the event of the Participant’s death.
Any attempt to otherwise transfer the Units or this Award shall be void and
without effect.


3.    Vesting of Restricted Stock Units. For purposes of this Notice, “Vesting
Date” means any date, including the Scheduled Vesting Date, on which Units
subject to this Award vest as provided in this Section 3.


(a)    General. Except as otherwise provided in Paragraphs 3(b) and 3(c), the
Units subject to this Award shall vest on the Scheduled Vesting Date.


(b)    Termination of Employment. Except as provided in the following sentences
and in Paragraph 3(c), if the Participant’s employment with the Company and all
of its Affiliates ceases at any time during the Restriction Period, this Award
shall terminate and all Units subject to this Award shall be forfeited by
Participant. If, however, the Participant’s employment with the Company and all
of its Affiliates ends due to death, Disability or retirement, which is defined
as termination of employment other than for Cause at a time when the Participant
is at least 55 years old and has worked for the Company for at least 10 years,
then a pro rata portion (based on full fiscal months of the Restriction Period
during which the Participant was actively employed as a percentage of the full
fiscal months in the Restriction Period) of the number of Units that would have
vested on the Scheduled Vesting Date if the Participant’s employment had
continued shall immediately become vested as of the date the Participant’s
employment terminates.


(c)    Change in Control. If a Change in Control occurs and the Participant
holds Units subject to this Notice at the time, then one of the following shall
occur:


            (1)    If, pending the Change in Control, the Committee determines
that this Award will not continue after the Change in Control or that the
successor entity (or its Parent) will not agree to provide for the assumption or
replacement of this Award with a comparable equity-based award covering shares
of the successor entity (or its Parent) that preserves the intrinsic value of
this Award existing at the time of the Change in Control and is subject to
substantially similar terms and conditions as this Award, then a portion of the
Units subject to this Award shall vest and be settled within 30 days of the date
of the Committee action to accelerate vesting. That portion shall be equal to
the number of Units subject to this Award that would vest as of the Scheduled
Vesting Date, multiplied by a fraction, the numerator of which is the number of
days between the Grant Date and the date of Committee action to accelerate
vesting, and the denominator of which is the number of days in the Restriction
Period.


(2)    If, in connection with the Change in Control, subparagraph 3(c)(1) is not
applicable and this Award is continued, assumed or replaced in the manner
described in subparagraph 3(c)(1), and if within one year after that Change in
Control the Participant’s employment with the Company and all of its Affiliates
(or with any successor entity) is terminated by the employer for reasons other
than Cause, then a portion of the Units subject to this Award shall immediately
vest and be settled within 30 days after the date of the Participant’s
termination of employment. That portion shall be equal to the number of Units
subject to this Award that would vest as of the Scheduled Vesting Date,
multiplied by a fraction, the numerator of which is the number of days between
the Grant Date and the date of the Participant’s termination of employment, and
the denominator of which is the number of days in the Restriction Period.


4.    Settlement of Units. Except as otherwise provided in Paragraph 3(c), as
soon as practicable after the Vesting Date, but no later than March 15 of the
year immediately following the year in which the Vesting Date occurs, the
Company shall cause to be issued to the Participant (or his or her beneficiary
or personal representative) one Share of Stock in payment and settlement of each
vested Unit. The Company may withhold from the number of such shares to be
delivered in settlement of the Units any Shares required for the payment of
withholding taxes as provided in Paragraph 5(e) below.


5.    General Provisions.


(a)    Employment. Neither this Notice nor the Award shall confer on Participant
any right with respect to continuance of employment by the Company or any of its
Affiliates, nor will it interfere in any way with the right of the Company or
any Affiliate to terminate such employment. Nothing in this Notice shall be
construed as creating an employment contract for any specified term between
Participant and the Company or any Affiliate.


(b)    Securities Law Compliance. No Shares of Stock issuable pursuant to this
Award shall be issued and delivered unless the issuance of the Shares complies
with all applicable legal requirements, including compliance with the provisions
of applicable state securities laws, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the requirements of the
exchanges on which the Company’s Stock may, at the time, be listed.


(c)    Changes in Capitalization. Pursuant and subject to Section 12 of the
Plan, certain changes in the number of Shares or character of the Stock of the
Company (through merger, consolidation, exchange, reorganization, divestiture
(including a spin-off), liquidation, recapitalization, stock split, stock
dividend or otherwise) shall result in an equitable adjustment by the Committee
to avoid dilution or enlargement of Participant’s rights with respect to any
Units subject to this Award which have not yet been settled.


(d)    Shares Reserved. The Company shall at all times during the term of this
Award reserve and keep available such number of Shares of Stock as will be
sufficient to satisfy the requirements of this Award.


(e)    Withholding Taxes. The Company shall have the right to (i) withhold from
any cash payment under the Plan or any other compensation owed to the
Participant an amount sufficient to cover any required withholding taxes in
connection with the settlement of Units subject to this Award, and (ii) require
a Participant or other person receiving Shares of Stock under this Award to pay
a cash amount sufficient to cover any required withholding taxes before actual
receipt of those Shares. In lieu of all or any part of a cash payment from the
Participant as provided above, the Committee may elect to cover all or any part
of the required withholdings (up to the Participant’s minimum required tax
withholding rate or such other rate that will not trigger a negative accounting
impact) through a reduction in the number of Shares delivered to Participant,
valued in the same manner as used in computing the withholding taxes under
applicable laws.


(f)    2012 Equity Incentive Plan. The Award evidenced by this Notice is granted
pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Notice. This Notice is subject
to and in all respects limited and conditioned as provided in the Plan. The Plan
governs this Notice and, in the event of any questions as to the construction of
this Notice or in the event of a conflict between the Plan and this Notice, the
Plan shall govern, except as the Plan otherwise provides.


(g)    Scope of Notice. This Notice shall bind and inure to the benefit of the
Company, its Affiliates and their successors and assigns, and shall bind and
inure to the benefit of Participant and any successor or successors of
Participant permitted herein. This Award is expressly subject to all terms and
conditions contained in the Plan and in this Notice, and Participant shall
comply with all such terms and conditions.


(h)    Arbitration. Any dispute arising out of or relating to this Notice or the
alleged breach of it, or the making of this Notice, including claims of fraud in
the inducement, shall be discussed between the disputing parties in a good faith
effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court of Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant to the provisions of this Notice, and the commercial
arbitration rules of the American Arbitration Association, unless such rules are
inconsistent with the provisions of this Notice. Limited civil discovery shall
be permitted for the production of documents and taking of depositions.
Unresolved discovery disputes may be brought to the attention of the arbitrator
who may dispose of such dispute. The arbitrator shall have the authority to
award any remedy or relief that a court of the state of Minnesota could order or
grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.
(i)    Choice of Law. This Notice is subject to the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflicts of laws principles).
(j)    Code Section 409A. To the extent any provision of this Notice does not
satisfy the requirements of Code Section 409A or any regulations or other
guidance issued by the Treasury Department or the Internal Revenue Service under
Code Section 409A, such provision will be applied in a manner consistent with
such requirements, regulations or guidance, notwithstanding any provision of the
Notice to the contrary, and to the extent not prohibited by Code Section 409A,
the provisions of the Notice and the rights of Participants and their
beneficiaries hereunder shall be deemed to have been modified accordingly.
[Insert signature]


Buffalo Wild Wings, Inc.
[Insert name of officer]
[Insert title of officer]





